249 F.2d 893
Mrs. Mary KRAUSE, Appellant,v.The EMPLOYERS' LIABILITY ASSURANCE CORPORATION, Appellee.
No. 16843.
United States Court of Appeals Fifth Circuit.
Dec. 23, 1957.

Gordon M. White, Baton Rouge, La., for appellant.
Calvin E. Hardin Jr., Baton Rouge, La., Bert E. Durrett, Wallace A. Hunter, Baton Rouge, La., of counsel, for appellee.
Before BORAH, TUTTLE and CAMERON, Circuit Judges.
PER CURIAM.


1
Upon consideration of the briefs and record in the above cause and of the oral argument of counsel, and the court being of the opinion that the trial court did not abuse its discretion in failing to grant the motion for new trial on the ground of inadequacy of the verdict, and that there were no prejudicial errors of law properly reserved for review; it is ordered that the motion to dismiss the appeal be denied, and it is further ordered that the judgment below be, and it is hereby, affirmed.


2
Affirmed.